Citation Nr: 1224386	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  04-07 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs (VA) improved pension benefits, to include the question of whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from February 1973 to February 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 decision by the Committee on Waivers and Compromises at the Department of Veterans Affairs (VA) Pension Center at the Milwaukee, Wisconsin.  

The Veteran resides within the jurisdiction of the VA Regional Office (RO) in Chicago, Illinois.  

In August 2007, a hearing was held at the Chicago RO before the undersigned Veterans Law Judge, who is the Board member making this decision and who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  The issues were fully explained and the evidence discussed, including the possible submission of additional evidence.  The transcript of the hearing is in the claims folder.  

In April 2008, the Board remanded the case for an audit of the amount of the overpayment and to provide the Veteran an opportunity to submit additional evidence.  The account was audited and the Veteran was provided a copy of the results.  The Veteran provided additional evidence in November 2009.  The requested development has been completed.  The Board now proceeds with its review of the appeal.  

The United States Court of Appeals for Veterans Claims (Court) has held that the Board must consider all claims that are reasonably raised by the record.  See Myers v. Derwinski, 1 Vet. App. 127, 130 (1991); EF v. Derwinski, 1 Vet. App. 324, 326 (1991). Solomon v. Brown, 6 Vet. App. 396, 400 (1994).  



In November 2004, the Chicago RO granted service connection for degenerative joint disease of the bilateral knees, granting one 10 percent rating for both knees, based on X-ray evidence of degenerative changes in both knees.  In July 2010, the Chicago RO granted separate 10 percent ratings for each knee based on the finding of limitation of motion of each knee.  However, the record at the time of the November 2004 RO decision contained the report of the December 2001 VA examination.  That examination documented a limitation of motion in each knee.  Right knee flexion was limited to 90 degrees by pain and left knee flexion was limited to 80 degrees by pain.  Since the file contained a documentation of limitation of motion in each knee at the time of the November 2004 decision, the possibility of clear and unmistakable error in the November 2004 decision must be considered.  This could result in a retroactive compensation award affecting the outstanding amount of overpayment.  

The issue of whether there was clear and unmistakable error in the failure of the RO to assign separate ratings for the right and left knees in the November 2004 rating decision has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was paid $24,906 in improved pension benefits for the period from May 1, 2001 through April 30, 2003.  

2.  The Veteran was entitled to payments for May, June and July 2001 at $1,015 for a total entitlement of $3,045.  

3.  Because of excess income, the Veteran was not entitled to payments for the period from August 1, 2001 through April 30, 2003.  

4.  The Veteran promptly repaid $3,171, representing overpayments of $1,057 each for the months of February, March, and April 2003.  

5.  The amount paid of $24,906, less the amount entitled to of $3,045, and less the repayment of $3,171 resulted in an outstanding overpayment of $18,690.  

6.  VA has garnished VA compensation and Social Security benefits and the out standing debt as of March 10, 2009 was $6,637.21.   

7.  The Veteran was at fault in the creation of this debt by failing to promptly notify VA of his wife's income.  

8.  A waiver of repayment of the overpayment would result in unfair enrichment to the Veteran.  

9.  Recovery of the overpayment of VA compensation benefits did not and would not subject the Veteran to undue hardship.  

10.  Recovery of the overpayment would not nullify the objective for which the benefits were intended.  

11.  The Veteran's reliance on VA benefits did not result in relinquishment of a valuable right or incurrence of a legal obligation.  


CONCLUSIONS OF LAW

1.  An overpayment of improved disability pension benefits in the calculated amount of $18,690 was properly created.  38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2011).  

2.  Recovery of the debt in the amount of $18,690 is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 1.965 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of entitlement to waiver of recovery of an overpayment in the amount of $18,690.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist the Veteran is not applicable to cases pertaining to waiver requests.  Barger v. Principi, 16 Vet. App. 132, 138 (2002) (upheld in Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007)).  This is so because the provisions relevant to this issue are found in Chapter 53 of Title 38 of the United States Code, which contains its own notice provisions.  Id.  

In correspondence, such as that dated in October 2008 and February 2009 and at his August 2007 Board hearing, VA afforded the Veteran opportunities to present evidence in support of his claim, furnished the reasons and bases for the denial of the claim by the RO, and afforded the Veteran opportunities to respond.  The Board finds that these actions satisfy any duties to notify and assist owed to the Veteran in the development of this claim.  Moreover, the record shows that the Veteran was provided competent representation by the Disabled American Veterans.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).  Hence, the claim may be considered on the merits.  

Every possible avenue of assistance has been afforded, and the veteran has had ample notice of what might be required to help with his case.  VA has satisfied its duties to inform and assist the veteran in this case.  The Veteran was provided several opportunities, most recently following a Board remand in April 2008 to provide financial information showing entitlement to improved pension benefits or factors to support his waiver request, such as financial hardship or equity and good conscience.  

Criteria

Recovery of overpayments of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).  

Fraud or misrepresentation of a material fact is more than inadvertent or non-willful.  38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.962(b), 1.965(b)(1).  Bad faith is a term which, generally, describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 U.S.C. 5302(c); 38 C.F.R. § 1.965(b)(2).  

In it February 2004 decision, the Committee on Waivers and Compromises found that the Veteran was free of fraud, misrepresentation, or bad faith on his part.  The Board agrees with that preliminary finding.  Therefore, there is no statutory bar to waiver of recovery of the overpayment.  

The standard "Equity and Good Conscience", will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive:

(1) Fault of debtor, i.e., where the actions of the debtor contribute to creation of the debt; 

(2) Balancing of faults, i.e., weighing the fault of debtor against VA fault; 

(3) Undue hardship, i.e., whether collection would deprive debtor or family of basic necessities; 

(4) Defeat the purpose, i.e., whether withholding of benefits or recovery would nullify the objective for which the benefits were intended; 

(5) Unjust enrichment, i.e., the failure to make restitution would result in unfair gain to the debtor; 

(6) Changing position to one's detriment, i.e., reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation. 

38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).   

Background

In April 2001, VA received the Veteran's claim for benefits, in which he reported that he and his wife each had a net worth of $0.  He stated that in the year before he became totally disabled he made $7,000.  He reported that all other sources of income were $0 and that his wife's income was $0.  

In January 2002, the RO considered the results of a December 2001 VA examination and granted a non-service-connected permanent and total evaluation, qualifying the Veteran for Improved Pension.  A notice letter informed the Veteran that disability pension was effective April 16, 2001 and that the payment start date would be May 1, 2001 for monthly payments of $1,015, with a cost of living increase to $1,043 effective December 1, 2001.  He was told that the rate was based on having one dependent and that his spouse was included.  He was told "Let us know right away if there is any change in your marital status."  He was also told that the award of benefits was because his family had no income from April 16, 2001.  He was informed that "You are responsible to tell us right away if your income or the income of your dependents changes..."  

In February 2003, VA received an Improved Pension Eligibility Verification Report dated in December 2002.  The Veteran stated that he was married but not living with his spouse.  The date of separation was reported to be January 2002 and he contributed"$5000+" to her support.  The Veteran reported that his income was $0 from all sources.  However, he reported that his wife's income from February 2002 to December 2002 was "$12-15000."  The Veteran also reported 2002 medical expenses for himself and his wife of $3831.25.  

In a letter received in February 2003, the Veteran stated that as of January 2003, he was receiving a disability pension of $842.00 monthly from his union.  

In April 2003, the AOJ noted that the Veteran reported he began receiving $842 in other monthly pension in January 2003 and that his wife made $12,000 to 15,000 in 2002.  That resulted in a countable annual income of $25,104.  However, the maximum annual rate of VA improved pension was $12,692.  Since his countable income exceeded that amount, he was not eligible for improved pension.  The pension award was reduced to zero effective February 1, 2003.  

This action resulted in an overpayment of $3,171, which the Veteran repaid.  

In April 2003, the AOJ requested additional financial information from the Veteran.  He did not respond and the AOJ terminated pension benefits retroactively to their beginning on May 1, 2001.  This created an overpayment of $21,735.  

The Board notes that the AOJ used the $15,000 figure for the wife's income, but even if the low figure of $12,000 had been used, the income would have exceeded the amount allowed.  Thus, the Board finds no error in the AOJ decision to discontinue improve pension benefits.   

A Financial Status Report is dated in October 2003.  It lists the Veteran's income as $1568.50 monthly and his wife's income as $1200 monthly.  Expenses were reported to be $1470 monthly.  

In an Improved Pension Eligibility Verification Report dated in June 2004, the Veteran reported that his monthly income consisted of Social Security benefits in the amount of $876.35 and other retirement of $877.00.  His wife worked until June 26, 2004 and made $1,700 a month.  

Three Improved Pension Eligibility Verification Reports are dated in August 2004.  The first shows that the Veteran and his wife received no retirement benefits, that he had no income, and that she began working in July 2001 and made $6483.  The instructions stated that if no dates are shown, the information would be for the current calendar year, which would be 2004.  However, in a statement dated in May 2004, the Veteran reported that his wife received her first pay check on July 16, 2001 and that she made $6,483 that year.  So this report is apparently for 2001.  

The second Improved Pension Eligibility Verification Report dated in August 2004 shows it to cover the period from January to December 2002.  No retirement benefits for the Veteran or his spouse are listed.  The Veteran's income was reported to be $0.  His wife's income was reported to be $19,327.  

The third Improved Pension Eligibility Verification Report dated in August 2004 shows it to cover the period from January to December 2003.  No retirement benefits for the Veteran or his spouse are listed.  The Veteran's income was reported to be $0.  His wife's income was reported to be $18,259, plus $676 interest and dividends and $17 other.  

In a statement dated in May 2004, the Veteran reported that his wife received her first pay check on July 16, 2001 and that she made $6,483 that year.  Income is calculated on an "annualized" basis.  That means that $6,483 for 6 months would represent an annual income of $12,966.  That would exceed the maximum annual rate of VA improved pension which was $12,692.  Medical expenses for the period might reduce the amount, but the Veteran has not submitted medical expenses for 2001.  

During his August 2007 hearing, the Veteran provided sworn testimony to the undersigned.  He emphasized that he had repaid $3,171 and had been told that the full amount of his debt had been repaid.  He also discussed his financial situation.  He reported that his wife was not working and that he was also supporting and caring for his grandchildren.  

The April 2008 Board remand afforded the Veteran an opportunity to submit financial information that might show financial hardship.  The AOJ requested financial information in October 2008 and February 2009.  

The April 2008 Board remand also requested an audit of the Veteran's account.  The March 10, 2009 audit shows:
Paid for January 2002
 $  1,043
Paid for 2001
 $  8,148
Paid for February 1, 2002 to November 30, 2002
10 months at $1,1043 per month
 $10,430
Paid for December 1, 2002 to April 30, 2002
5 months at $1,057 per month 
 $  5,285
Total Improved Pension paid
 $24,906
Entitled to Improve Pension from May 1, 2001 to July 31, 2001; 3 months at $1,015
-$  3,045
Repaid by Veteran 
-$  3,171
Remaining amount of overpayment
 $18, 690
The audit report also shows the subsequent payment of compensation and amounts received from the Veteran.  The balance due as of March 10, 2009 was:



$6,637.21

The Veteran submitted information in November 2009.  In a financial Status Report, dated in October 2009, The Veteran reported that monthly, he received $1,596 in Social Security disability benefits and $961 in union disability benefits for a total of $2,573.  His wife received $204.  Their expenses were: rent or mortgage $1317.15, food $360, utilities and heat $382.50, other living expenses $729.65, and monthly payments on installment contracts and other debts of $156.19.  Monthly expenses exceeded income by $168.49 and the difference was made up with assistance from children and step children.  The Veteran indicated that the amount he could pay to his debt was $0.  He listed his assets as $1,000 cash in a bank, $50 cash on hand, and a sedan worth $400.  He also detailed his monthly debt payments.  

The Veteran also submitted Improved Pension Eligibility Verification Reports in November 2009.  Other than VA pension, received in 2002, the Veteran showed no income for 2001.  He showed his wife having wages of $6,483 and interest and dividends of $387 for 2001.  For 2002, he reported interest and dividends of $278 and VA pension for himself.  In 2002, his wife earned $19,327 and received $302 in interest and dividends.  For 2003, the Veteran reported receiving $66,378 in Social Security and Union disability payments; while his wife earned $18,259 in wages and $676 in dividends and interest.  Additional forms reported income from 2004 through 2008.   

Conclusion

In reviewing the record, the Board finds no evidence of fraud, misrepresentation of a material fact, or bad faith on the part of the Veteran.  In addition, the Board does not find evidence that VA was responsible for the creation of the debt; that withholding of benefits or recovery would nullify the objective for which the benefits were intended; or that the Veteran's reliance on VA benefits resulted in relinquishment of a valuable right or incurrence of a legal obligation.  Nevertheless, the Veteran was at fault in the creation of the debt by failing to promptly notify VA that his wife was working.  VA had informed him that it had to be notified right away if there was a change in his income, but he did not do so.  Moreover, he has repeatedly either not provided the requested information or provided only partial information.  Thus, he has left VA with evidence that requires an overpayment be created and recouped from him.  

The Board must base its decision on the evidence of record.  That evidence shows that the Veteran was substantially at fault in the creation of the debt; that he was not entitled to the pension payments he received and accepted; and that to permit him to keep the money would result in unjust enrichment.  

The Board notes the Veteran's arguments about the original overpayment of $3,171 and that he repaid it promptly.  That original overpayment was based on the Veteran's report that he began receiving pension income.  However, the facts of the case raised some question at the AOJ and it was entirely proper to request clarifying information.  The information was not received in a timely manner so the AOJ took proper recourse terminating the award from its beginning.  The Veteran subsequently provided some of the requested information which showed 3 months entitlement in 2001 and the overpayment was adjusted.  The currently available information supports the AOJ's conclusion that the Veteran was not entitled to pension benefits beginning in August 2001, because his wife's income from that time on put the family over the income limit for pension benefits.  The evidence shows that the Veteran's wife is no longer working, but he is receiving payments which put them beyond the limits for pension.  

The Board has considered the factors of equity and good conscious.  As discussed above, considering the fault of the debtor, the Veteran's failure to provide timely and accurate financial information contributed to the creation of the debt.  In balancing of faults, the Board has considered the Veteran's complaints about VA's handling of the case but finds that it did nothing wrong.  If fact, it clearly told the Veteran what was expected of him.  Most of the indebtedness has been recovered without any evidence of undue hardship or that recovery is defeating the purpose of benefits.  Waiver of recovery would result in unjust enrichment with the Veteran getting thousands of dollars to which he is not entitled.  There is no evidence that the Veteran changed his position in reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  Thus, the factors to be considered under the equity and good conscience standard do not support a waiver of recovery of the debt.  

In light of the foregoing discussion, the Board concludes that the overpayment of $18,690 was properly created and that the Veteran does not meet the criteria for waiver of recovery of the overpayment of VA pension in the amount of $18,690.  Accordingly, waiver of recovery of the overpayment is not warranted, and the appeal is denied.  


ORDER

The overpayment of improved pension benefits in the amount of $18,690 was properly created and waiver of recovery of that overpayment is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


